Citation Nr: 0727198	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-30 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pulmonary disease, to include as secondary to asbestos 
exposure.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by a Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).  In that decision, the RO denied the veteran's request 
to reopen a previously denied claim for service connection 
for pulmonary disease due to asbestos exposure.

The Board reopens herein the claim for service connection for 
pulmonary disease.  The reopened claim is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement with a 
September 1981 rating decision denying service connection for 
asbestosis.

2.  Evidence received since September 1981 shows x-ray 
evidence of pleural abnormalities, and a medical finding of a 
possible link between the abnormalities and asbestos 
exposure.


CONCLUSIONS OF LAW

1.  The September 1981 rating decision is a final decision.  
38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since September 1981 is new and 
material to a claim for service connection for asbestos-
related pulmonary disease; the claim is reopened.  
38 U.S.C.A. § 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 
(2006).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
determined that, in attempts to reopen claims subject to 
prior final denials, the VCAA requires VA both to notify the 
claimant of the evidence and information that is necessary to 
reopen the claim, and to notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit sought by the claimant.  
VA's notice letter should describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In this case, the RO issued the veteran VCAA notices in 
February 2005 and November 2006.  Those notices did not 
inform the veteran of the evidence and information that is 
necessary to reopen the claim.  The Board herein makes a 
favorable decision, however, on the request to reopen the 
claim.  Therefore, the Board need not provide further 
notification or assistance on the matter of reopening the 
claim.  The VCAA notices did inform the veteran of the type 
of information and evidence that was needed to substantiate 
claims for service connection, to establish original and 
increased ratings, and to establish effective dates for 
benefits awarded.  The Board remands herein the reopened 
claim for service connection for pulmonary disease, for 
additional development of relevant evidence.

Request to Reopen

In a September 1981 rating decision, an RO denied the 
veteran's claim for service connection for asbestosis.  A 
rating decision becomes final when a claimant does not file a 
notice of disagreement (NOD) within one year after a decision 
is issued.  38 U.S.C.A. § 7105.  The veteran did not file an 
NOD with the RO's September 1981 rating decision, and that 
decision became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
The Court has ruled that, if the Board determines that new 
and material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. 
(2001).  The veteran submitted a claim to reopen a claim for 
service connection for asbestos injury of the lungs in 
February 2003.  The revised regulation applies to that claim.

Under the revised version of 38 C.F.R. § 3.156, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The only final disallowance of the veteran's 
asbestos-related lung disease claim was the September 1981 
rating decision.  The Board will consider whether new and 
material evidence has been submitted since that decision.

The evidence that was associated with the claims file at the 
time of the September 1981 rating decision included the 
veteran's claim, his service medical records, and VA medical 
records.  The veteran asserted that he had asbestosis that 
had begun in service.  The veteran's service medical records 
do not contain evidence of any chronic or recurrent 
respiratory disorder.  On VA examination and testing in 1980, 
no respiratory disorder was found.

The evidence that has been added to the claims file since the 
September 1981 rating decision includes more recent medical 
records from VA and private sources, and additional 
statements from the veteran.  The veteran reported that he 
had been exposed to asbestos during service as he served in 
ships' engine rooms, regularly working around old lagging, or 
insulation, on pipes and other equipment, and sometimes 
working nearby during removal and replacement of that 
lagging.  The private medical records include abnormal 
findings on chest x-rays in 2001 and 2002, described as 
consistent with pleural plaques.  In September 2002, a 
physician reported that it was possible that the pleural 
opacity or plaques could be related to previous asbestos 
exposure.

The medical findings of a pleural abnormality, and of a 
possible link between that abnormality and asbestos exposure, 
are directly relevant to the veteran's claim for service 
connection for asbestos-related pulmonary disease.  The new 
evidence is sufficiently significant as to raise a reasonable 
possibility of substantiating the claim.  The evidence, 
therefore, is new and material, and warrants reopening of the 
veteran's claim.


ORDER

The claim for service connection for pulmonary disease is 
reopened.


REMAND

As the Board has reopened the claim for service connection 
for pulmonary disease, that claim must be considered on its 
merits.  The Board notes that there is apparently 
contradictory medical evidence with respect to the claim, and 
concludes that additional evidentiary development is 
warranted.  As noted above, in 2001 and 2002, physicians 
found radiographic evidence of pleural abnormalities, 
described as plaques, and one physician indicated that it was 
possible that the plaques were related to the veteran's 
asbestos exposure.  On VA medical examination in July 2003, 
chest x-rays were negative, and no evidence of current 
pulmonary disease was found.  The Board will remand the case 
for a VA pulmonary examination to clarify whether the veteran 
has pulmonary disease, and for the examiner to provide an 
opinion regarding the likely etiology of any current 
pulmonary disease.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA pulmonary examination to address the 
likely etiology of any current  
disability.  The examiner must be provided 
with the veteran's claims file for review.  
If necessary for diagnosis, additional x-
rays and testing should be performed.  
After examining the veteran and reviewing 
the claims file, the examiner should 
indicate whether the veteran has any 
current pulmonary disease.  If such 
disease is found, the examiner should 
express an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the disease is 
causally related to events in service, to 
include exposure to asbestos in ships' 
engine rooms during service.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


